Citation Nr: 1046388	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-36 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.  

3.  Entitlement to service connection for a left shoulder 
disorder, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.  

4.  Entitlement to service connection for anemia, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for sinusitis, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a April 2006 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In September 2010, a Board personal hearing was held in 
Washington, D.C., before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.  At that 
time, the Veteran clarified the issue of entitlement to service 
connection for undiagnosed illness, including as a residual to 
exposure to environmental hazards.  She stated that this issue 
was actually claimed as a theory that should be utilized to 
establish service connection for the disabilities on appeal.  The 
issues have been rephrased to encompass this contention.  

The  issues of service connection for chronic fatigue and 
headaches on the theory of chronic qualifying disabilities 
under the provisions of 38 C.F.R. § 3.317 has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In September 2010, prior to the promulgation of a decision in 
the appeal, VA received notification from the Veteran indicating 
that she wished to withdraw her appeal seeking service connection 
for bilateral hearing loss; there are no questions of fact or law 
remaining before the Board in this matter.  

2.  The Veteran had complaints of left knee pain during service.  

3.  Current pathology related to complaints of bilateral knee 
pain is not currently demonstrated.  

4.  A disability manifested by bilateral knee pain is not 
currently manifested to a compensable degree.  

5.  The Veteran had complaints of left shoulder pain during 
service.  

6.  Current pathology related to complaints of left shoulder pain 
is not currently demonstrated.  

7.  A disability manifested by left shoulder pain is not 
currently manifested to a compensable degree.  

8.  The Veteran was treated for acute anemia during service 
without chronic symptoms in service.  

9.  Chronic anemia has not been continuous since service.  

10.  Chronic anemia is not currently demonstrated.  

11.  Chronic sinusitis was first manifested during service.  

12.  The Veteran experiences continuous symptoms of sinusitis to 
a compensable degree.

13.  The Veteran has a current disability of sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2010).  

2.  A chronic disability manifested by bilateral knee pain was 
not incurred in or aggravated by active duty service, and 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2010).  

3.  A chronic disability manifested by left shoulder pain was not 
incurred in or aggravated by active duty service, and incurrence 
or aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2010).  

4.  Chronic anemia was not incurred in or aggravated by active 
duty service, and incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  

5. Resolving reasonable doubt in the Veteran's favor, chronic 
sinusitis was incurred during active duty service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of her claims.  A September 2005 letter explained the evidence 
necessary to substantiate her claims, the evidence VA was 
responsible for providing, and the evidence she was responsible 
for providing.  A March 2006 letter informed the Veteran of 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond and supplement the record, and 
she has not alleged that notice in this case was less than 
adequate.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA examination in November 2009.  This examination 
is found to be adequate for rating purposes for the issues 
decided in this decision.  In this regard, it is noted that the 
examiner reviewed the Veteran's medical history and complaints, 
made clinical observations, and rendered opinions regarding 
whether the Veteran currently manifests the disabilities for 
which service connection is claimed and gave reasons for the 
opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate for 
rating purposes).  The Veteran has not identified any evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

Withdrawal of Service Connection for Bilateral Hearing Loss

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.

At the Board hearing before the undersigned in September 2010, 
the Veteran testified that she wished to withdraw her appeal as 
to service connection for bilateral hearing loss that was before 
the Board.  Hence, there are no allegations of error of fact or 
law for appellate consideration on this claim.  Accordingly, the 
Board does not have jurisdiction to consider an appeal in this 
matter.  

Service Connection Laws and Regulations

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran alleges her various claimed disabilities resulted 
from her service in the Persian Gulf.  A Department of Defense 
Form 214 (DD-214) notes the Veteran's receipt of the Saudi 
Arabian Kuwait Liberation Medal and the Southwest Asia Service 
Medal with two bronze service stars, confirming that the Veteran 
served in Southwest Asia.  

Service connection may be established on a presumptive basis for 
a Persian Gulf Veteran who exhibits objective indications of 
chronic disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than not later than December 31, 
2011, and which by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on 
undiagnosed illness, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, 
laypersons are competent to report objective signs of illness.  
Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms 
that may be manifestations of undiagnosed illness include, but 
are not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; 
(8) signs or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) abnormal 
weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).  

The term "Persian Gulf Veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d)(1).  The Veteran is a Persian Gulf veteran.  

In order to prevail on direct service connection, generally, 
there must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1990).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.   Baldwin v. 
West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for Bilateral Knee Pain

The Veteran contends that she experienced bilateral knee pains in 
service and continuously since service.  She believes she has a 
current disability because of the knee pain she experiences.  At 
the September 2010 Board personal hearing, she offered testimony 
that she had complaints of pain in both of her knees during 
service and continuously since her discharge from active duty in 
2005. 

After review of the record, the Board finds no basis for the 
establishment of service connection for bilateral knee disorders.  
The Veteran's STRS show treatment for complaints of left knee 
pain in October 2001 and May 2003, at which time the pain was 
described as chronic.  Notwithstanding her recent assertions made 
during the claim for compensation, review of the Veteran's STRs 
show that she did not complain or report right knee pain while 
she was on active duty.  

After a review of the evidence, the Board finds that current 
pathology related to complaints of bilateral knee pain is not 
demonstrated; that is, for direct service connection purposes, 
not current right or left knee disability is shown.  An 
examination was conducted by VA in November 2009.  At that time, 
the Veteran complained of bilateral knee pain since 2001 that was 
presently intermittent, when ascending stairs or walking on an 
incline.  She denied current symptoms on the day of the 
examination, stating that her last episode of knee pain was two 
weeks earlier.  Examination of the Veteran's knees showed no 
instability, giving way, deformity, or weakness.  Range of motion 
was from 0 degrees extension to 138 degrees flexion on the left 
and from 0 degrees extension to 130 degrees flexion on the right.  
There was no objective evidence of pain with active motion of 
either knee on examination.  X-ray studies from May 2003 were 
reviewed and found to be normal.  The examiner did not diagnosis 
any disability of the knees, stating that there was no knee 
pathology found upon examination that was related to a claim of 
bilateral knee pain.  

On the question of current knee disability, a veteran's testimony 
can be competent and sufficient to establish a diagnosis of a 
condition when either a layperson is competent to identify the 
medical condition, the layperson is reporting a contemporaneous 
medical diagnosis, or where lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  However, absent 
consideration for undiagnosed illness, for a direct service 
connection theory, pain alone without a diagnosed or underlying 
malady or condition is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), aff'd in part, vacated and remanded in part on other 
grounds, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran's bilateral knee pain has been noted by way of 
history, and was considered by the November 2009 VA examiner; 
however, such history and complaints by the Veteran of knee pain 
did not result in a diagnosed disability of either knee.  For 
direct service connection, pain alone is not a disability for 
which service connection may be granted.  Moreover, the evidence 
has not demonstrated a specific left or right knee disability at 
any time following her release from active duty.  Cf. McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a 
disability at the time of filing of a claim or during its 
pendency warrants a finding that the current disability 
requirement has been met, even if the disability resolves prior 
to the Board's adjudication of the claim).  

Although service connection for joint and muscle pain may be 
established under the presumptive service connection provisions 
for veterans of the Persian Gulf, this may only be accomplished 
if the disabilities are manifested to a degree of 10 percent.  As 
will be shown, a compensable disability has not been 
demonstrated.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2010).  

The Board finds that the symptoms of knee disability manifested 
by bilateral knee pain are not currently manifested to a 
compensable degree.  For slight impairment of the knee, with 
recurrent subluxation or lateral instability, a 10 percent rating 
is warranted.  38 C.F.R. § 4.71a, Code 5257.  Limitation of 
flexion of either leg to 45 degrees warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Code 5260.  Limitation of extension to 10 
degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Code 
5261.  

Review of the record shows no instability or subluxation and no 
limitation of extension of either knee.  Although some slight 
limitation of flexion is noted in each knee, the degrees noted, 
138 degrees and 130 degrees respectively, do not approach the 
limitation necessary for a compensable rating, as required to 
meet the requirements of presumptive service connection under the 
provisions of 38 C.F.R. § 3.317.  Under these circumstances, 
presumptive service connection for a disability manifesting 
bilateral knee pain must be denied.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for bilateral knee pain, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Shoulder Pain

The Veteran contends that she has a left shoulder disability that 
is related to left shoulder pain in service.  At the Board 
personal hearing in September 2010, she testified that she had 
had constant left shoulder pain during service and since her 
discharge from active duty.  

Review of the Veteran's STRs shows that she was treated for left 
shoulder pain while on active duty from February to August 2004.  
Records of treatment following service at a service facility show 
treatment for a right shoulder disability, with a past history of 
left shoulder disability being noted for clinical purposes.  

An examination was conducted by VA in November 2009.  At that 
time, she reported having had the onset of left shoulder pain in 
2002 or 2003, with no antecedent injury or trauma.  She reported 
undergoing a cortisone injection and physical therapy, with good 
relief of her symptoms.  She stated that she had mild 
intermittent symptoms from time to time over the years, with her 
last episode of left shoulder pain being three months ago.  She 
denied any current symptoms.  Examination of the joint showed no 
abnormality.  Range of motion was full and normal, without 
objective evidence of pain.  X-ray studies from March 2004 were 
reviewed and noted to be normal.  The diagnosis was no pathology 
found today related to a claim of chronic left shoulder pain.  

The Board finds that the Veteran does not manifest an underlying 
left shoulder disability for which service connection may be 
established.  Although she was treated for a left shoulder 
disorder while on active duty, she does not currently manifest 
any pathology of the left shoulder, including no pathology that 
has been diagnosed as left shoulder disability.  As there is no 
competent evidence of current disability of the left shoulder 
since her discharge from service, service connection on a direct 
basis is not warranted.  See Sanchez-Benitez, 13 Vet. App. 282.

Regarding presumptive service connection for the left shoulder 
disorder, the Veteran has testified that she has had complaints 
of left shoulder pain since her discharge from active duty.  
Service connection may be established as due to undiagnosed 
illness if the disability were to become manifested to a degree 
of 10 percent, but ratings for left shoulder disability are 
primarily based upon limitation of motion.  Because the Veteran 
demonstrates full and normal range of motion of her left shoulder 
joint, even with consideration of some limitation of motion due 
to complaints of left shoulder pain, the evidence does not 
demonstrate limitation of motion of the arm that more nearly 
approximates limitation to shoulder level to warrant a 20 percent 
(minimum) rating.  38 C.F.R. § 4.71, Code 5201.  For this reason, 
the Board finds that left shoulder symptoms do not approach the 
limitation necessary for a compensable rating, as required to 
meet the requirements of presumptive service connection under the 
provisions of 38 C.F.R. § 3.317.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for left shoulder pain, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 
Service Connection for Anemia

The Veteran contends that she has a disorder manifested by 
anemia, which is related to anemia she experienced in service.  
The Veteran related in testimony at the Board personal hearing in 
September 2010 that she no longer donated blood because it took 
her too long to recover from doing so.  

Review of the STRs shows that the Veteran was assessed as having 
mild anemia in January 2005.  Repeat testing in April 2005 found 
no iron deficiency.  Laboratory testing conducted on an 
outpatient basis shows normal hemoglobin and hematocrit levels.  
The record shows that the Veteran had one episode of anemia 
during service, but repeat testing has failed to show symptoms of 
a chronic disability of anemia in service.

The evidence also does not demonstrate that anemia has not been 
continuous since service.  The Veteran is not on treatment and 
has normal hemoglobin.  

The weight of the evidence also shows that the Veteran does not 
currently have a diagnosed disability manifesting anemia.  On VA 
examination in November 2009, the examiner specifically found no 
diagnosed disability for the claimed anemia, reasoning that there 
was no pathology found upon examination that related to a claim 
for anemia.  The examiner's assessment was based on the Veteran's 
history of anemia in service and current complaints, as well as 
clinical findings.  

She has not manifested anemia since the one episode in January 
2005, and she does not currently manifest anemia.  As a diagnosed 
disability is not currently demonstrated, service connection must 
be denied as directly incurred in service.   
Because hemoglobin is not shown to be 10gm/100ml or less at any 
time during the current claim, coupled with findings such as 
weakness or easy fatigability or headaches, as required for a 10 
percent rating under 38 C.F.R. § 4.117, Diagnostic Code 7700, 
service connection for anemia as a presumptive disorder must be 
denied.  In this case, the symptoms necessary for a compensable 
rating, as required to meet the requirements of presumptive 
service connection under the provisions of 38 C.F.R. § 3.317, 
have not been demonstrated.   

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for anemia, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.

Service Connection for Sinusitis

The Veteran contends that she had chronic sinusitis in service, 
has experienced continuous symptoms of sinusitis since service, 
and currently experiences sinusitis.  Review of the STRs shows 
that the Veteran was treated for sinusitis during service in 
March 2005.  During the Board personal hearing in September 2010, 
she testified that she has consistently been troubled by sinus 
disorder.

On VA examination in November 2009, a CT scan study showed mild 
patch mucosal thickening and no air fluid levels suggesting acute 
sinusitis.  While the examination report did not include a 
diagnosis of sinusitis, but diagnosed rhinitis, the clinical 
findings suggesting acute sinusitis are clearly at odds with the 
VA examiner's conclusion that there was no pathology found on 
examination related to a claim of sinusitis.  Resolving 
reasonable doubt in the Veteran's favor on the question of 
whether the November 2009 CT scan supported a finding of 
sinusitis, the Board finds that the Veteran has a current 
disability of sinusitis.  

For these reasons, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that chronic sinusitis was 
incurred during active duty service.  The 


Board finds that the Veteran's credible testimony, together with 
the manifestations during service and on CT scan study are 
sufficient to place the matter in equipoise.  As such, giving the 
benefit of the doubt to the Veteran, service connection for 
sinusitis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal seeking service connection for bilateral hearing loss 
is dismissed.  

Service connection for a bilateral knee disorder, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for a left shoulder disorder, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for anemia, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, is denied.  

Service connection for sinusitis is granted.  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


